2013 UT App 263
_________________________________________________________

               THE UTAH COURT OF APPEALS

                          STATE OF UTAH ,
                      Plaintiff and Appellee,
                                  v.
                      MARKUS J. GOODLUCK ,
                     Defendant and Appellant.

                       Per Curiam Decision
                          No. 20121034-CA
                      Filed November 7, 2013

             Fourth District Court, Provo Department
                 The Honorable Fred D. Howard
                          No. 111400840

         Margaret P. Lindsay and Douglas J. Thompson,
                    Attorneys for Appellant
          John E. Swallow and Deborah L. Bulkeley,
                     Attorneys for Appellee

        Before JUDGES GREGORY K. ORME, JAMES Z. DAVIS,
                   and CAROLYN B. MC HUGH .


PER CURIAM:

¶1    Markus Goodluck appeals his sentence on a conviction of
aggravated assault, a third degree felony. We affirm.

¶2     “The sentencing decision of a trial court is reviewed for
abuse of discretion.” State v. Valdovinos, 2003 UT App 432, ¶ 14, 82
P.3d 1167. A court abuses its discretion in sentencing “when it fails
to consider all legally relevant factors or if the sentence imposed is
clearly excessive.” See id. ¶ 28 (citation and internal quotation
marks omitted). On appeal, a defendant has the burden to show
that the district court did not properly consider all of the factors in
                          State v. Goodluck


Utah Code section 76-3-401(4). See id. ¶ 28. Alternatively, a
defendant may demonstrate an abuse of discretion if he or she can
show “that no reasonable [person] would take the view adopted by
the trial court.” Id. (alteration in original) (citation and internal
quotation marks omitted).

¶3     The district court stated that it had carefully considered the
information provided at sentencing. The facts that Goodluck
absconded for ten months prior to sentencing and did not appear
to understand that he had done anything wrong by doing so were
appropriate considerations for the district court in reaching its
sentencing decision. In addition, the district court noted that
although the revised presentence investigation report (PSI)
continued to recommend probation with a thirty-day upward
adjustment to the jail time, the PSI also predicted that Goodluck
was likely to abscond to New Mexico as soon as he was released
and stated that he did not appear to comprehend what would be
required of him on probation. The district court stated that it found
the content of the PSI inconsistent with its recommendation of
probation.

¶4     The sentence imposed in this case is within the statutory
term prescribed for a third degree felony. Goodluck has not
demonstrated that the district court failed to consider all legally
relevant factors at sentencing or that the sentence was clearly
excessive under the facts of the case. Alternatively, Goodluck has
not demonstrated that no reasonable person would take the view
adopted by the district court in sentencing that Goodluck was not
amenable to probation and should be sentenced to a prison term.
The district court did not abuse its discretion in sentencing.
Accordingly, we affirm.




20121034-CA                      2                2013 UT App 263